 In the Matter of THE DAYTON MALLEABLE IRON COMPANYandUNITEDSTEEL WORKERS OF AMERICA, C. I. O.Case No. 9-B-1974.-Decided March 8, 1946Messrs.Warren A. FergusonandL. A. Rodelius,of Dayton, Ohio,andMr. Hudson Jefferys,of Ironton, Ohio, for the Company.Mr. John J. Brownlee,of Pittsburgh, Pa., andMr. Babe Shelton,of Ashland, Ky., for the C. I. O.Mr. Joseph Padway, by Mr. Robert A. Wilson,ofWashington,1).C., for the A. F. of L.Mr. Samuel M, Kaynard,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASECpon a petition duly filed by United Steel Workers of America,C. I. 0., herein called the C. 1. 0., alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Dayton Malleable Iron Company, Ironton, Ohio, herein calledthe Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Allen Sinsheimer,Jr.,Trial Examiner.The hearing was held at Ironton, Ohio, onJanuary 29, 1946.The Company, the C. I. 0., and InternationalMoulders & Foundry Workers Union of North America, AFL,herein called the A. F. of L., appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.At the hearing and in its brief, the A. F. of L. moved for the dis-missal of the petition upon the grounds discussed in Section III,infra.Ruling on said motion was reserved by the Trial Examinerfor the Board.For reasons hereinafter stated, the motion is herebydenied.During the course of the hearing, the Trial Examiner made66 N. L.R. B., No. 64.501 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDrulings on motions and objections to admission of evidence.TheBoard has reviewed the rulings and finds no prejudicial errors werecommitted.The rulings are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OP FACT1.THE BUSINESS OF THE COMPANYThe Dayton Malleable Iron Company is an Ohio corporation withitsprincipal office in Dayton, Ohio.The Company operates threeplants in Ohio, and one in New York, but the proceedings hereininvolve only its plant located in Ironton, Ohio.At the present time,the Company is engaged in the manufacture of malleable and grayiron castings for automotive and railroad industries.Principal rawmaterials used by the Company are pig iron, steel scrap, sand, coal,and coke. In the last 6 months of 1945, the Company purchasedmaterials valued in, A_xcess of $50,000, of which over 50 percent wasreceived from outside the State of Ohio.During the same period,the value of the products sold was in excess of $100,000, of which75 percent was shipped outside the State of Ohio.'The' Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. TIIE ORGANIZATIONS INVOLVEDUnited SteelWorkers of America, affiliated with the Congressof IndustrialOrganizations,and InternationalMoulders andFoundry Workers of North America, affiliated with the AmericanFederation of tabor, are labor organizations, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe C. I: O. requested recognition and bargaining rights for em-ployees of the Company, but the Company has refused to recognizeituntil such time as it has been certified by the Board in anappropriate unit. THEDAYTON MALLEABLE IRON COMPANY503A statement of a Board agent, introduced into evidence at thehearing, indicates that the C. I. 0. represents a substantial numberof employees in the unit hereinafter found appropriate."We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1 The Field Examiner reported that the C.I.O. submitted 686 authorization cards,bearing the names of 463(actual count shows 429)employees listed on the Company'spay roll of January 5,1946The cards were dated as follows :February 1945 .. ..... . .....15August 1945 ... ...........LIMarch 1945... .. ..... .. ...42September 1945 .9April 1945....29October 1945 ..........4May 1945 ......36November 1945 ...7June 1945....... .............133December 1945 . .... . ....17July 1945 .................... 99January 1946 ....... ... .. ..27There are approximately 620 employees in the appropriate unitThe A.F. of L.relies upon its contract as evidence of its interest in the proceed-ing.The contract is not asserted as a bar to this proceedingAt the hearing and in its brief,the A. F. of L objected to the admission in evi-dence of the Field Examiner's Report on Investigation of Interest and moved thatthe petition in this case be dismissed on the grounds that the authorization cardssubmitted by the C. I. 0 did not show a substantial interest,or any interest amongthe employees of the Company because(1)most of the cards were allegedly"stale,"having been signed more than 6 months before and having been used as a basis fora prior petition involving the same company filed by the C. I O. which was dis-missed July 24, 1945, because prematurely filed in the light of theA F. of L.'scontract datedMarch 12, 1945; and(2)because some cards allegedly had beensecured through coercion.The A.F. of L.further offered to call two witnesses totestify that representatives of the C I. 0 had threatened them withbodily harmifthey did not join the C. I. O. or sign authorization cards. The Trial Examinerrefused to receive the offered testimony.The Trial Examiner's rulings are upheld,and the motion of the A. F. of L. to dismiss the petition is denied.We have frequently held that authorization cards submitted by a petitioner arerequired,not as proof of the precise number of employees who desire to be repre-sented by a labor organization,but simply to provideprima facieevidence pt rep-resentation among the employees in the appropriate unit for the sole purpose ofenabling the Board to determine whether the petitioner has sufficient interest to justifysetting inmotion the Board's investigatory machinery.The submission of cardsisan administrative expedient adopted by the Board;their examination and evalua-tion lie wholly within the discretion of the Board.Authenticity is not a matter forchallenge or litigation by other parties, nor will claims of coercion in protirirlg ofauthorizations be litigated.SeeMatter of H. G Hill Stores,Inc,Warehouse, 39N L. R. B. 874;Matter of Buffalo Arms Corporation,57 N L.R B. 1,560;MatterofFrigidaireDivision,GeneralMotors Corporation,54N. I, R B. 55 ;Matter ofAllis-ChalmersManufacturing Company,56N.L.It.B.203;Matter of AmericanFinishingCompany,54 N. L. it. B. 996;Matter of Sunset MotorLines,59 N. L. R. B.1434;Matter of West Kentucky Coal Company,58 N L.R B 607;Matter of UnitedAircraft Corporation,60 N L R B. 190;Matter of National Fireworks,Inc,61 N. L. it. B1597;Matter of ChampionSheet MetalCompany, Inc.,61 N. L It.B. :511;Matter ofRubin E. Rappeport,et at,62 N. L It. B. 1118;Matter of National Lead Company,Titani-um Division,63 N. L. R B. 903,Matter of Jasper Chair Company,63 N. L R B. 632;Matter of MonsantoChemicalCompany,63 N. L It.B. 789;Matter of BlueRibbonLaundry,64 N. L It. B 645;Matter of La Follette Shirt Company,65 N. L R B952;Matter of Baker if Company, Inc,65 N. L R B 646(and cases cited therein).It is noted that most of the cards were dated subsequent to the execution by theA F. of L. andthe Company of a bargaining contract,which provided for maintenance-of-membership after a 15-day escape period.We find that the C. I. O. has adequatelydemonstrated for the purposes of this proceeding that it represents a sufficient numberof employees in the appropriate unit to warrant the holding of an election. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE APPROPRIATE UNITIn accordance with an agreement of the parties at the hearingwe find that all employees of The Dayton Malleable Iron Companyplant at Ironton, Ohio, excluding the superintendent, assistantsuperintendents, the manager, foremen, assistant foremen, police-men, watchmen, all clerical employees, the office janitress, and allother office employees, laboratory employees, professional engineers,junior engineers, co-op students, expediters, timekeepers, time andmotion study analysts, lay-out men, draftsmen, and all other super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolvedby an election by secret ballot among employeesin the appropriateunit who were employed during the pay-rollperiod immediatelypreceding the date of the Direction of Electionherein,subject to the limitations and additionsset forth in theDirection.2DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The DaytonMalleable Iron Company, Dayton, Ohio, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Ninth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among employees in the unit found appropriate in Section IV, above,'At the hearing,itwas disclosedthat operations at the Company's plant might becurtaileddue to the current steel strikeItwas agreed by the Company that anyemployeeslaid off as a result of suchcurtailmentwould not be considered as dis-charged,but laid off temporarily. THE DAYTON MALLEABLE IRON COMPANY509who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether they desire to be representedby United Steel Workers of America, affiliated with the Congressof Industrial Organizations, or by International Moulders andFoundryWorkers Union of North America, affiliated with theAmerican Federation of Labor, for the purposes of collectivebargaining, or by neither.